Case 6:20-cv-01214-JDC-CBW Document 13 Filed 01/27/21 Page 1 of 1 PageID #: 228




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

 ALEXI CARRILLO LOPEZ                          CASE NO. 6:20-CV-01214 SEC P

 VERSUS                                        JUDGE JAMES D. CAIN, JR.

 WILLIAM BARR, ET AL                           MAGISTRATE JUDGE WHITEHURST

                                       JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, determining that the findings are correct under the applicable law,

 and noting the absence of objections to the Report and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the petition for writ of

 habeas corpus be DENIED AND DISMISSED WITHOUT PREJUDICE.

        THUS DONE AND SIGNED in Chambers, on this 27th day of January, 2021.



                         __________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE
